Citation Nr: 0320890	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  01-07 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1968.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 2001 rating 
decision by the Buffalo, New York, Regional Office (RO) of 
the Department of Veterans Affairs (VA).


FINDING OF FACT

VA testing has revealed that the veteran's coronary artery 
disease is manifested by a workload of less than 5 METs.


CONCLUSION OF LAW


An initial disability rating of 60 percent for coronary 
artery disease is warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic 
Code 7005 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions provided to the veteran in this case have notified 
him of all regulations pertinent to increased rating claims 
and provided him additional opportunities to present evidence 
and argument in support of his claim.

The Board notes that the claims file contains relevant 
service and VA medical records, including VA examinations 
that have assessed the severity of the veteran's service-
connected coronary artery disease.  The veteran has not 
referenced any existing evidence that might aid his claim.  
As such, the Board finds that VA has done everything 
reasonably possible to assist the appellant and that no 
further action is necessary.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. §§ 3.102, 3.159; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002)

The Board here observes that the veteran's representative has 
essentially indicated that they were seeking the disability 
evaluation (60 percent) granted by the Board by this 
decision.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  As the veteran is appealing the original assignment 
of the rating for his coronary artery disease, the severity 
of the veteran's disability is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present time.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

An April 2001 rating decision granted service connection for 
coronary artery disease and assigned the current 30 percent 
rating, effective September 18, 2000, the date of the 
veteran's claim.  At a December 2000 VA heart examination the 
veteran complained of chest pain and palpitations.  The 
diagnosis was coronary artery disease and status post 
coronary artery bypass graft.

Under the criteria for arteriosclerotic heart disease 
(coronary artery disease), an evaluation of 60 percent is 
warranted if there is more than one episode of acute 
congestive heart failure in the past year; workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or there is 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent.  A 100 percent evaluation is warranted if 
there is documented coronary artery disease resulting in 
chronic congestive heart failure; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  Diagnostic Code 7005.

The Board notes that the veteran's METs have been evaluated 
at 6 (March 2000) and at less than 5 (November 2000).  As 
such, the evidence reveals that the veteran's METs are not 
greater than 5.  38 C.F.R. § 4.7.  Consequently, the 
veteran's symptoms more nearly approximate the higher 60 
percent rating.

A review of the evidence reveals no documented coronary 
artery disease resulting in chronic congestive heart failure, 
nor does testing reveal a workload of 3 METs or less.  There 
is also no evidence of any left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  Accordingly, 
the veteran's disability warrants a rating of 60 percent, but 
not higher, under Diagnostic Code 7005.

In conclusion, the Board finds that the relevant medical 
evidence shows that the veteran's coronary artery disease 
more nearly approximates the criteria for a 60 percent rating 
for the entire period of his claim.  38.  38 C.F.R. § 4.7; 
Gilbert v. Derwinski, 1 Vet. App 49 (1990); Fenderson.

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  For example, it has not been shown 
that the veteran's coronary artery disease, alone, has 
resulted in a marked interference with his employment or 
necessitated frequent hospitalizations.  The Board is 
therefore not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).


ORDER

An initial disability rating of 60 percent for coronary 
artery disease is granted.




	                        
____________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

